Exhibit 10.1

Global Futures and Options Department

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10019

Telephone (212) 250-2034

Telefax (212) 797-2042

FUTURES AND OPTIONS AGREEMENT

FOR INSTITUTIONAL CUSTOMERS

    In consideration of the acceptance by Deutsche Bank Securities Inc. (which,
together with its affiliates (“Affiliates”) is referred to as “DBSI” unless
otherwise specified herein) of one or more accounts for the undersigned,
PowerShares DB Multi-Sector Commodity Trust, a Delaware Statutory Trust
organized in series (the “Trust”) with respect to one of its series, PowerShares
DB Oil Fund (“Customer”) (all accounts of the Customer with DBSI being
collectively referred to as the “Account”), Customer agrees that this Agreement
shall govern all dealings between Customer and DBSI relating to transactions
that DBSI may execute, clear and/or carry on Customer’s behalf for the purchase
or sale of futures contracts (“Futures Contracts”) or options thereon (“Option
Contracts”; Futures Contracts and Option Contracts collectively being
“Contracts”).

 

1.  Relevant Law.

    The Account and every Contract executed and/or cleared by DBSI on Customer’s
behalf shall be subject to (a) this Agreement; (b) the Commodity Exchange Act,
as amended (“CEA”) and all rules, regulations and interpretations of the
Commodity Futures Trading Commission (the “Commission”); (c) all rules,
regulations and interpretations of the National Futures Association (“NFA”); and
(d) the constitution, by-laws, rules, interpretations and customs of each
applicable exchange and clearing organization (each exchange and clearing house
being collectively an “Exchange”) ((b) through (d), as in effect from time to
time, collectively being “Relevant Law”).

2.  Margin.

    (a)   The Trust, on behalf of the Customer, agrees that it will deposit and
maintain cash, acceptable securities or other assets (as defined in
Section 2(d)), in order to satisfy initial and variation margin requirements and
make any premium payments in connection with each Contract, in the amount, at
the times and in the manner required by DBSI or Relevant Law. DBSI has no
obligation to set uniform margin requirements, commissions or other charges and
DBSI’s margin requirements may exceed Exchange requirements. After providing
Customer with reasonable prior notice, DBSI, exercising reasonable discretion,
may change the margin requirements for any Account or Contract.

    (b)   DBSI will comply with all applicable provisions of the CEA and
Commission regulations relating to the segregation and handling of customer
property with respect to property deposited by the Trust, on behalf of the
Customer. Without limitation of the foregoing, DBSI will not pledge,
rephypothecate, loan or invest any such property except in connection with the
margining of Contracts entered into by the Trust, on behalf of the Customer. Any
property deposited by the Trust, on behalf of the Customer, may be transferred
or pledged by DBSI to any Exchange or clearing broker to satisfy obligations of
customers of DBSI.

    (c)   DBSI agrees that it will pay Customer interest on cash margin
deposited by the Trust, on behalf of the Customer, at rates mutually agreed to
from time to time. Customer will receive all interest or other distributions or
income on securities Customer has deposited with DBSI.

    (d)   For purposes of this Section, acceptable securities or other assets
means securities or other assets acceptable (i) under the rules of the relevant
Exchange and (ii) to DBSI in its reasonable discretion. The value of acceptable
securities or other assets deposited in Customer’s Accounts will be determined
by DBSI in its reasonable judgment.

    (e)   Customer will be entitled to or responsible for any profit, loss or
risk, and any related costs, arising from currency conversions or exposures
incidental to

 



--------------------------------------------------------------------------------

Customer’s trading of Contracts (including those related to the margining of
Contracts denominated in currencies other than those deposited by Customer). Any
currency conversions will be made at DBSI’s then current rates of exchange.

3.   Other Payments To DBSI.

    The Trust, on behalf of the Customer, agrees to pay (i) commissions and
brokerage charges for each Contract and Account as mutually agreed by Customer
and DBSI from time to time; (ii) all fees, charges, taxes, fines and penalties
incurred by DBSI or imposed by any regulatory or self-regulatory organization
(including any Exchange) with respect to such Contracts or Accounts; (iii) any
and all losses, debit balances or deficiencies in any Account; and (iv) any
interest on any deficiencies or debit balance in such Account and on any funds
advanced to or provided on behalf of Customer at a rate to be agreed upon by the
Trust, on behalf of the Customer, and DBSI. Such interest rate shall be
confirmed to Customer in writing.

4. Option Exercise; Delivery.

    (a)   The Trust, on behalf of the Customer, is required to give DBSI notice
of any intention to make or take delivery under any Futures Contract or to
exercise any Option Contract, in accordance with DBSI’s instructions, and to
satisfy any payment or delivery requirements in connection with its performance
under such Futures or Option Contracts.

    (b)   The Trust, on behalf of the Customer, understands that certain Option
Contracts are subject to exercise at any time. Upon the receipt of an exercise
notice for this type of Option Contract, DBSI will allocate the notices in
accordance with Relevant Law to customers who have open short positions in the
Option Contract (including Customer). The assignment of any exercise notice to
Customer by DBSI will be final and binding upon Customer. DBSI will use
reasonable efforts to notify Customer of any assignment of an exercise notice to
Customer.

    (c)   If the Trust, on behalf of the Customer, does not furnish DBSI with
instructions regarding the disposition of a Contract within the time specified
by DBSI, DBSI will be entitled to take or refrain from taking any action it
deems appropriate and will have no liability to Customer. These actions might
include the exercise of, or failure to exercise, an Option Contract or the
liquidation of any Contract on any Exchange (including those Exchanges whose
rules provide for automatic exercise).

5.   Position Limits.

    (a)   The Trust, on behalf of the Customer, agrees to comply with the
position limits established by Relevant Law, to notify DBSI promptly if it is
required to file any position report and, upon request, promptly to provide
copies of any such reports to DBSI.

    (b)   Upon reasonable notice to Customer, DBSI may limit the size and number
of open Contracts (net or gross) that Customer may execute, clear and/or carry
with it. DBSI’s position limits may be more restrictive than the limits imposed
under Relevant Law. The Trust, on behalf of the Customer, agrees that it will
not place any order, which, if filled, would cause Customer to exceed these
limits. Further, DBSI may require Customer to liquidate any open positions
carried in Customer’s Account, and may refuse to accept any order of Customer
establishing a new position in order to comply with such limits.

(c)   DBSI may in its sole discretion select executing brokers, clearing and
non-clearing brokers and floor brokers, whether or not affiliated or related to
DBSI, to execute, clear or carry Customer’s transactions hereunder.

6.   Advice; No Warranty as to Information, Etc.

    (a)   The Trust, on behalf of the Customer, acknowledges and agrees that:
(i) Customer and any advisor of Customer have sole responsibility for all
decisions for the Account; (ii) DBSI is not an advisor or fiduciary with respect
to Customer, any Account or any action of Customer in connection with an Account
or Contract and DBSI assumes no responsibility for compliance with any law or
regulation governing the conduct of any such fiduciary or advisor or for
Customer’s compliance with any law or regulation governing or affecting
Customer; (iii) DBSI makes no representation, warranty or guarantee as to, and
will not be liable or responsible for, the accuracy, completeness or reliability
of any advice or recommendation, or any market information, furnished to
Customer; (iv) recommendations to Customer as to any particular transaction at
any given time may differ among DBSI’s personnel and may vary from any
recommendations made to others; and (v) any advice provided by DBSI with respect
to a Contract or Account is incidental to DBSI’s business as a futures
commission merchant and will not serve as the primary basis for any decision by
or on behalf of Customer.

    (b)   The Trust, on behalf of the Customer, agrees that DBSI, its officers,
directors, stockholders, representatives or associated persons may have certain
conflicts of interest in connection with the services contemplated hereby,
including but not limited to conflicts arising from positions established for
their

 

 

-2-



--------------------------------------------------------------------------------

proprietary accounts in Contracts that are the subject of market recommendations
furnished to Customer. Such positions or other actions of such persons may not
be consistent with any recommendations furnished to Customer by DBSI.

7.  Trust and Customer Representations, Warranties and Agreements.

    The Trust, and to the extent applicable, the Trust on behalf of the
Customer, represents and warrants to DBSI that as of the date of this Agreement
and on the date each transaction relating to a Contract or Account is entered
into under this Agreement:

    (a)  (i) The Trust is duly organized under the laws of the applicable
jurisdiction and the execution, delivery and performance of this Agreement by
the Trust, on behalf of the Customer, have been authorized by all necessary
corporate or other action; (ii) the Trust, on behalf of the Customer, has full
power and authority to enter into this Agreement and to perform its obligations
under this Agreement; (iii) this Agreement is valid and binding on the Trust, on
behalf of the Customer, is enforceable against it in accordance with its terms
and neither this Agreement nor the trading of Contracts violate Relevant Law or
any other law or regulation governing or affecting Customer’s activities under
this Agreement or any order or agreement applicable to Customer or Customer’s
property; (iv) the Trust, on behalf of the Customer, has and will maintain in
full force and effect any and all necessary governmental or other approvals or
authorizations to execute and deliver this Agreement, perform its obligations
hereunder; (v) the Trust, on behalf of the Customer, and any other person
involved in the management of Customer or its Account, are in compliance
with all Relevant Law and any other law or regulation governing or affecting
Customer’s activities under this Agreement, including but not limited to all
applicable registration requirements; and (vi) the Trust, on behalf of the
Customer, is acting solely as principal and no person other than Customer has
any interest in or any control over any Account of Customer.

    (b)   Customer is not an employee, partner, officer, director or owner of
more than ten percent of the equity interest of a futures commission merchant,
an introducing broker, Exchange or any self-regulatory organization nor is
Customer an employee or commissioner of the Commission, except as previously
disclosed in writing to DBSI.

    (c)   If Customer is subject to the Financial Institution Reform, Recovery
and Enforcement Act of 1989, the certified resolutions set forth following this
Agreement have been caused to be reflected in the minutes of Customer’s Board of
Directors (or other comparable governing body) and this Agreement is and shall
be, continuously from the date hereof, an official record of Customer.

    (d)   If Customer is an insured depository subject to the Federal Deposit
Insurance Act, Customer has taken all action and maintained such records
required to be taken or maintained by it to effect and maintain the
enforceability of this Agreement pursuant to the Federal Deposit Insurance Act,
and the person executing this Agreement on behalf of Customer is an authorized
person with at least the rank of vice president.

    (e)   Unless Customer notifies DBSI to the contrary, Customer is a “U.S.
Person.” For purposes of this Section 7(e), a “U.S. Person” is a Customer
located in the United States, its territories or possessions, or if Customer is
a foreign incorporated collective investment vehicle (a fund) whose place of
business is outside of the United States, its territories and possessions, such
Customer will be deemed to be a “U.S. Person” if 10% or more of such Customer is
beneficially owned by residents of the United States, its territories or
possessions.

(f)   The Trust, on behalf of the Customer, agrees promptly to notify DBSI in
writing if any of the warranties or representations contained in this Section 7
becomes inaccurate or incomplete in any respect and to provide financial and
other information to DBSI at any time upon its reasonable request, and
represents that any such information will be accurate and complete in every
material respect. The Trust, on behalf of the Customer, shall also notify DBSI
promptly of any material adverse change in the financial condition of Customer,
regardless of whether Customer has previously furnished financial information to
DBSI.

8.   Indemnification; Limitation of Liability.

    (a)   Customer shall indemnify, defend and hold harmless DBSI and its
officers, employees and agents for any fine, penalty, tax, loss, liability or
cost, including reasonable attorneys’ fees, incurred by DBSI that directly or
indirectly arises out of or is related to (i) Customer’s refusal or failure to
comply with Relevant Law or any other law or regulation governing or affecting
Customer’s activities under this Agreement or any provision of this Agreement or
(ii) Customer’s breach of any representation, warranty, covenant or obligation
contained in this Agreement. In addition, the Trust, on behalf of the Customer,
agrees to pay any attorneys’ fees and expenses incurred by DBSI in collecting
any amount due by Customer under this Agreement or in defending against any
claim brought by Customer in any suit, arbitration or reparations proceeding in
which DBSI is the prevailing party.

 

 

-3-



--------------------------------------------------------------------------------

    (b)   The Trust, on behalf of the Customer, acknowledges that DBSI does not
guarantee the performance by any Exchange or other third party, including any
third party clearing or intermediate broker, with respect to any Contract and,
accordingly, the Trust, on behalf of the Customer, agrees that DBSI has no
responsibility or liability to Customer for any loss or cost sustained or
incurred by Customer due to Customer’s, an Exchange’s or any other third party’s
actions or omissions in connection with any Contract unless caused solely by
DBSI’s gross negligence or willful breach of this Agreement.

    (c)   DBSI shall not be liable for the non-performance of any obligation, or
any fine, sanction, penalty, expense, tax, loss, liability or cost, caused by
any events outside the control of DBSI, including but not limited to any
(i) action or order of any government, judicial institution, Exchange or other
self regulatory organization, (ii) temporary or permanent suspension or
termination of trading for whatever reason, (iii) failure or malfunction of
transmission or communication facilities, (iv) delay or failure by any Exchange
to enforce its rules or pay or return any amount owed with respect to any
Contracts executed and/or cleared for Customer’s Accounts or (v) actions or
omissions of third party brokers.

(d)   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
SHALL DBSI OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS BE LIABLE
UNDER ANY THEORY OF TORT, CONTRACT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY FOR LOST PROFITS, LOST REVENUES, LOST BUSINESS OPPORTUNITIES OR
EXEMPLARY, PUNITIVE, SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SIMILAR
DAMAGES, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES,
REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE OR WHETHER DBSI HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(e)   Notwithstanding anything to the contrary provided herein, DBSI agrees
that, pursuant to Section 3804(a) of the Delaware Statutory Trust Act, the
liabilities of the Customer shall be limited such that (a) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing and relating to this Agreement with respect to the Customer shall be
enforceable against the assets of the Customer only, and not against the assets
of the Trust (other than those assets of the Trust that are the Customer’s
assets) generally or the assets of any other series of the Trust and (b) none of
the debts, liabilities, obligations and expenses incurred, contracted for, or
otherwise existing and relating to this Agreement with respect

to the Trust generally and any other series of the Trust shall be enforceable
against the assets of the Customer. DBSI further agrees that it shall not seek
satisfaction of any such obligation from the shareholders, any individual
shareholder, officer, representative or agent of the Trust, or the Customer, nor
shall DBSI seek satisfaction of any such obligation from DB Commodity Services
LLC (the managing owner of the Trust and the Customer), its members, managers,
directors or officers.

9.     Communication Between the Parties; Confirmations Conclusive.

    (a)   The Trust, on behalf of the Customer, must specify in a written notice
to DBSI the persons authorized to place orders or give DBSI instructions on
Customer’s behalf. Any additions or amendments to this notice must be
communicated to DBSI and any oral communication of such an addition or amendment
must be promptly confirmed by the Trust, on behalf of the Customer, in writing.
DBSI will not be bound by such amendments or additions until written
confirmation is received.

    (b)   DBSI may rely on any order for the purchase or sale of Contracts, or
any notice or other communications that are given by the Trust, on behalf of the
Customer, or that DBSI reasonably believes to have originated from the Trust, on
behalf of the Customer, or from Customer’s duly authorized agent and the Trust,
on behalf of the Customer, shall be bound by any such order, notice or
communication and any action taken or not taken by DBSI in reliance thereon.

    (c)   Confirmations of trades and any other similar notices, including but
not limited to purchase and sale statements, sent to the Trust, on behalf of the
Customer, shall be conclusive and binding unless The Trust, on behalf of the
Customer, or Customer’s agent notifies DBSI to the contrary, (i) where a report
is made orally, orally at the time received by the Trust, on behalf of the
Customer, or its agent, or (ii) where a report or notice is in writing, in
writing prior to the opening of trading on the next day following receipt of the
report on which the relevant Exchange is open for business. Monthly statements
of the Account shall be conclusive and binding unless the Trust, on behalf of
the Customer, or Customer’s agent notifies DBSI to the contrary within five
business days of Customer’s receipt thereof.

    (d)   DBSI shall transmit all communications to the Trust, on behalf of the
Customer, at Customer’s address, telex, telefax or telephone number or to such
other address as Customer may hereafter direct in writing. The Trust, on behalf
of the Customer, shall transmit all communications to DBSI to the address,

 

 

-4-



--------------------------------------------------------------------------------

telex, telefax or telephone number at the beginning of this Agreement,
Attention: Futures Administrator. All payments and deliveries to DBSI shall be
wired, mailed or otherwise transmitted to DBSI pursuant to DBSI’s instructions
and shall be deemed received only when actually received by DBSI.

10. Security Interest.

    Subject to Section 8(e) above, all money, credit balances, Contracts and
other property in which Customer has any ownership interest, now or at any
future time held in Customer’s Account or otherwise held by DBSI for Customer or
any affiliate of Customer and any amount due to DBSI for Customer’s Account from
any Exchange or clearing broker in connection with any Contracts, and all
proceeds thereof, is hereby pledged to DBSI and shall be subject to a general
lien and first priority security interest and right of setoff in DBSI’s favor to
secure any indebtedness of Customer to DBSI arising under this Agreement or any
transactions in Contracts hereunder.

11.   DBSI’s Right to Liquidate Customer Positions.

    (a)   In addition to all other rights of DBSI set forth in this Agreement,
DBSI has the right, upon the occurrence of any of the events specified in
(i) through (viii) below, to take any or all of the actions specified in
subdivision (b) of this Section:

(i) if DBSI is so directed or required by a regulatory or self-regulatory
organization or Exchange having jurisdiction over DBSI or the Account;

(ii) if the Trust, on behalf of the Customer, repudiates, violates, breaches or
fails to perform on a timely basis any obligation, term, covenant or condition
required to be performed by the Trust, on behalf of the Customer, under this
Agreement;

(iii) if the Trust, on behalf of the Customer, fails to post the initial or
variation margin required by this Agreement, or fails to pay any required
premium or make any other payments required under this Agreement or in
connection with any Contract;

(iv) if the Trust, on behalf of the Customer, is in material breach of or in
material default under any contract or agreement to which it is a party or by
which it or any of its assets are bound;

(v) if any representation made by the Trust, or the Trust on behalf of the
Customer, or by Customer’s Advisor, if any, is not accurate or complete, or
ceases to be accurate or complete in any material respect;

(vi) if a voluntary or involuntary case or other proceeding is commenced by or
against the Trust, with respect to the Customer, seeking liquidation,
reorganization or other relief with respect to itself or any of its debts under
any bankruptcy, insolvency or similar law, or seeking the appointment of a
trustee, receiver, liquidator, conservator, administrator, custodian or other
similar official of it or any substantial part of its assets, or if the Trust,
on behalf of the Customer, enters into or proposes to enter into any arrangement
for the benefit of any of its creditors, or if the Trust, on behalf of the
Customer, or any or all of its property is or becomes subject to any agreement,
order, judgment or decree that provides for Customer’s merger, consolidation,
dissolution, winding-up, liquidation, reorganization or appointment of a
trustee, receiver, liquidator, conservator, custodian or similar officer for
Customer or for Customer’s property, or if the Trust, on behalf of the Customer,
takes any corporate action to authorize any of the foregoing;

(vii) if the Account, any other account maintained by the Trust, on behalf of
the Customer, or an affiliate of Customer with DBSI or the property described in
Section 10 becomes subject to any lien, warrant, attachment or similar order or
encumbrance; or

(viii) if, after allowing the Trust, on behalf of the Customer, an opportunity
to provide assurances acceptable to DBSI within a reasonable time period, DBSI
reasonably determines such action is necessary for its protection.

    (b)     In each such instance, DBSI may (1) satisfy any obligations due DBSI
out of any of Customer’s property in DBSI’s custody or control, (2) liquidate
any or all of Customer’s Contracts, (3) decline to execute any or all of
Customer’s outstanding orders, (4) make Customer’s obligations to DBSI
immediately due and payable, (5) acting in a commercially reasonable manner,
sell any or all of Customer’s property in DBSI’s custody or control and set off
and apply any such property or the proceeds of the sale of such property to
satisfy any amounts owed by Customer to DBSI, (6) set off any obligations of
DBSI under this Agreement against the obligations of Customer to DBSI hereunder,
(7) set off any cash, Contracts or property held for Customer by DBSI against
amounts owed to DBSI by Customer hereunder, (8) purchase or borrow any
securities or other property required to settle any outstanding transactions or
positions for the Account, and (9) settle any outstanding transactions or
positions for the Account.

 

 

-5-



--------------------------------------------------------------------------------

    (c)   Before exercising any rights under Section 11(b), DBSI will send a
notice to the Trust, on behalf of the Customer, of the action that it intends to
take provided that DBSI will be entitled to take any such action regardless of
whether such notice is received by the Trust, on behalf of the Customer. Any
prior demand or notice by DBSI shall not be a waiver of any right of DBSI to
take any action authorized by this Agreement or Relevant Law.

    (d)   At all times, Customer will be liable for the payment of any debit
balance or deficiency in the Account, together with interest on such amounts and
all costs relating to any liquidation or collection, including reasonable
attorneys’ fees.

12.   Payment Netting and Setoff.

    The Trust, on behalf of the Customer, acknowledges and agrees that DBSI has
the right to setoff and apply any amounts, fees or charges due to it hereunder
against amounts held in any Accounts of Customer subject to this Agreement
provided that any Account subject to setoff under this Section is owned solely
by the same Customer.

13.   Termination.

    A party wishing to terminate this Agreement must provide the other party
with written notice of termination sent by certified mail specifying the
effective date of such termination. Any termination under this Section will not
affect any transactions entered into prior to the effective date of such
termination or any liability or obligation incurred prior to such date. Upon
termination under this Section, DBSI will either transfer all open positions in
Customer’s Account to another futures commission merchant of Customer’s choice,
if so instructed by the Trust, on behalf of the Customer, or liquidate all such
positions. DBSI will not transfer any of Customer’s property or Contracts held
or controlled by it until the Trust, on behalf of the Customer, satisfies all
obligations to DBSI arising under this Agreement, including the payment of any
fees for the transfer of Contracts to another futures commission merchant upon
termination of this Agreement.

14.   Governing Law; Consent to Jurisdiction.

    (a)   In case of a dispute between Customer and DBSI arising out of or
related to this Agreement or any transaction hereunder, (i) except with respect
to Section 8(e) above, which shall be construed, interpreted, and enforced in
accordance with and governed by the laws of the State of Delaware, the
construction, validity, performance and enforcement of this Agreement will be
governed by the laws of the State of New York in all respects (without giving
effect to principles of conflict of laws), and (ii) the Trust, on behalf of the
Customer, and DBSI each agrees to bring any legal proceeding against the other
party exclusively in, and each such party consents in any legal proceeding
brought by the other party in connection with or related to this Agreement or
breach thereof, the Account or any transactions entered into hereunder to the
jurisdiction of, any state or federal court located within the City of New York.

    (b)   The Trust, on behalf of the Customer, and DBSI each expressly waives
(i) all objections it may at any time have as to the jurisdiction of any court
described in Section 14(a) above in which any such legal proceedings may be
commenced and (ii) any defense of sovereign immunity or other immunity from suit
or enforcement, whether before or after judgment. The Trust, on behalf of the
Customer, and DBSI each also agrees that any service of process mailed to it at
any address provided by the receiving party shall be deemed a proper service.

15.   Miscellaneous.

    (a)   Available Funds. The Trust, on behalf of the Customer, agrees that all
payments of cash by it to DBSI shall be made in immediately available funds in
such currency and to such bank account as DBSI may from time to time specify. If
the Trust, on behalf of the Customer, is required by law to make any deduction
or withholding, Customer will pay such amount to DBSI as will result in DBSI’s
receiving an amount equal to the full amount which would have been received had
no such deduction or withholding been required.

    (b)   Consent to Recording. The Trust, on behalf of the Customer, and DBSI
each consents to the electronic recording of any or all telephone conversations
with the other party (without automatic tone warning device), the use of same as
evidence by either party in any action or proceeding arising out of the
Agreement and the recording party’s erasure, at its sole discretion, of any
recording as part of its regular procedure for handling of recordings.

    (c)   Authority to Disclose Information. The Trust, on behalf of the
Customer, hereby authorizes DBSI to

 

 

-6-



--------------------------------------------------------------------------------

disclose any financial, credit or business information it has obtained
concerning Customer to any Affiliate of DBSI, and authorizes any such Affiliate
to disclose like information to DBSI, in either case solely for the purpose of
permitting DBSI to perform its obligations, or enforce its rights, under this
Agreement. Any such information will be kept confidential according to the
internal policies of DBSI and its Affiliates.

    (d)   Modification. This Agreement may only be modified or amended by mutual
written consent of DBSI and the Trust, on behalf of the Customer. Any
modification, amendment, alteration or waiver of this Agreement will not affect
any outstanding orders or transactions or any legal rights or obligations that
may have already arisen between DBSI and Customer.

    (e)   Cumulative Rights; No Waiver. The rights and remedies conferred upon
DBSI will be cumulative, and its forbearance to exercise any right or remedy
under this Agreement will not waive its right to take such action at any later
time, nor shall such forbearance constitute a modification of this Agreement.

    (f)   Successors and Assigns. This Agreement will inure to the benefit of
DBSI, its permitted successors and assigns, and will be binding upon Customer
and Customer’s successors and assigns, provided, however, that this Agreement
may not be assigned or delegated by either party without the prior written
consent of the other party hereto and any purported assignment or delegation
without such consent shall be void.

    (g)   Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances is found to be inconsistent
with any Relevant Law or otherwise to be invalid or unenforceable, such
inconsistent, invalid or unenforceable provision will be deemed to be superseded
or modified to conform to such Relevant Law, but the remainder of this Agreement
and/or the application of such term or provision to persons or circumstances
other than those as to which it is contrary, invalid or unenforceable, will not
be affected thereby.

    (h)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

    (i)   Entire Agreement. This Agreement, together with any Annexes hereto
entered into between DBSI and the Trust, on behalf of the Customer, constitutes
the entire agreement between the Trust, on behalf of the Customer, and DBSI with
respect to the subject matter hereof and supersedes any prior agreements between
the parties with respect to such subject matter.

    (j)   Multiple Customers. If the signatory of this Agreement has the
authority to enter into the Agreement on behalf of more than one Customer (each
such Customer being identified on the attached Schedule I), the execution of the
Agreement by such signatory shall be sufficient to bind each such Customer to
the terms of the Agreement to the same extent and with the same force and effect
as if each Customer had executed a separate Agreement.

 

 

-7-



--------------------------------------------------------------------------------

16.   Acknowledgment of Receipt of Disclosure Statements; Hedging Election.

    (a)   Customer acknowledges and agrees that it has received from DBSI and
has read and understood the following document:

(Please check box to so acknowledge)

x Risk Disclosure Statement For Futures and Options pursuant to Appendix A to
CFTC Regulation 1.55(c).

    (b)   Pursuant to CFTC Regulation 190.06(d), Customer specifies and agrees,
with respect to hedging transactions in the Account, that, in the unlikely event
of DBSI’s bankruptcy, it prefers that the bankruptcy trustee (check appropriate
box):

¨ Election A - Liquidate all open contracts without first seeking instructions
either from or on behalf of Customer.

x Election B - Attempt to obtain instructions with respect to the disposition of
all open contracts.

(If neither box is checked, Customer shall be deemed to have elected A.)

The undersigned has read, understands and agrees to all of the provisions of
this Agreement.


 

December 31, 2010                

Dated

Customer Name:

PowerShares DB Multi-Sector Commodity Trust with respect

        to PowerShares DB Oil Fund

By: DB Commodity Services LLC, the Managing Owner of

      PowerShares DB Oil Fund

 

   

By:

 

 

 

/s/ Alex N. Depetris

   

By:

 

 

/s/ Michael Gilligan

 

                         Authorized Signature

Name:             Alex N. Depetris

Title:               Vice President

     

                         Authorized Signature

Name:             Michael Gilligan

Title:               Principal Financial Officer

60 Wall Street

Address

New York, New York

City, State

10005

Zip Code

212-250-5883

     

212-797-4469

Telephone

   

Telefax

 

-8-



--------------------------------------------------------------------------------

Schedule I—Independent Customers Deemed to Have Entered Into Separate Agreements
Hereunder